DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 26-40 in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that Tsuno neither discloses nor teaches selection of single crystal diamond substrates having crystallographic orientation such as the arrangement stated on page 4 of 6 of Applicant’s response.  This is not found persuasive because Tsuno et al. teaches {111}, {100}, {110} orientations.  Furthermore, Meguro et al. JP 2012092018 teaches side surface orientation of {110).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (JP2012-092018A; translation provided by Google).
Regarding claims 26, 31-33, 39 Meguro et al. teaches “mosaic” growth in which vapor-phase synthetic diamond is integrally grown from a plurality of single crystal seed substrate which meets the limitation of a method of producing a single crystal diamond comprising providing two or more single crystal diamond substrates adjacent to one another in a diamond growth chamber (page 2; paragraphs 9-14). Meguro et al. teaches as the surface orientation of the side surface any of {100}, {110} or other high index surfaces can be used which meets a broad and reasonable interpretation of wherein each single crystal diamond substrate include at least a top surface, a side surface and another side surface, and wherein only one of three integers that represents the crystallographic orientations of the side surface and the another side surface differs (page 3, paragraphs 2-6).  Meguro et al. teaches arranging the single crystal diamond substrates in such manner that the identical crystallographic orientation side surfaces are in contact with each other, and the other side surfaces are not in contact with each other and would assist in a converging growth of the two or more single crystal diamond substrates (Figures 1-14; page 3).  Meguro et al. teaches a vapor phase synthesis layer to produce a large-scale single crystal diamond which meets a broad and reasonable interpretation of using a diamond growth process, enabling diamond growth of the single crystal diamond (page 3, paragraphs 1-8).
Regarding claim 27, Meguro et al. teaches the plane orientation of the main surface of the seed substrate composed of the plurality of diamond single crystal substrates is 5 degrees or less with respect to the {100} plane and therefore meets the limitation diamond substrates has the top surface with {100} crystallographic orientation and functions as a growth surface (page 2, paragraphs 8-12).
Regarding claim 28, Meguro et al. teaches a thickness of 0.8 mm which meets the limitation of wherein each of the single crystal diamond substrates is having thickness of at least 0.1 mm (page 3, Example 1).
Regarding claims 29, 30, 34, 38, 40, Meguro et al. teaches “The surface orientation of the main surface must be the {100} plane, or the inclination (off angle) from the {100} plane must be within 5 degrees. Furthermore, the variation in the off angle from the {100} plane between the seed substrates is preferably 1.5 degrees or less. Thereby, the dispersion/ variation in the thickness of a gaseous-phase synthesis layer can be suppressed.” It is the position of the that one of ordinary skill in the art would minimize the variation of thickness, surface roughness, off-axis angle are minimized to suppress the dispersion/ variation in the thickness of a gaseous-phase synthesis layer (page 3, paragraph 3).
Regarding claims 35, 36, 37, Meguro et al. teaches the gap between the single crystal seed substrates is filled with the vapor phase synthesis layer and the surfaces are joined which meets a broad and reasonable interpretation of wherein the lateral growth fuses the additional surfaces that are in contact (page 3, paragraphs 7-11).  Meguro et al. teaches the diamond single crystal substrate according to the present invention has a large area, a flat surface, and high quality, subsequent mechanical processing, etching, and the like are easy and therefore meets the limitation wherein the stress within the stress zone is low enough to allow any known post-growth processing of the single crystal diamond (page 3, paragraphs 6-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/15/2022